Citation Nr: 1232332	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-18 524	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a lumbar spine disability, also claimed as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for nervous tremors.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an RO decision of September 2004.  Although the Veteran initially requested a hearing on appeal before a Veterans Law Judge, he later withdrew the request.  The appeal was previously before the Board in June 2007, June 2009, and June 2011, when upon each occasion it was remanded for further procedural development.  Such development having been accomplished, the case has been returned to the Board for further appellate consideration.

In the Board's June 2011 remand, the Board identified three issues which had not yet been perfected for appeal, but which nevertheless required some procedural actions:  entitlement to an earlier effective date for the grant of service connection for post-traumatic stress disorder (PTSD), entitlement to an initial increased disability rating for PTSD, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  The two issues involving PTSD were remanded to allow the RO to provide the Veteran with a Statement of the Case.  Such action was accomplished.  The Veteran was provided with a Statement of the Case in April 2012.  He did not, however, perfect an appeal to the Board by filing a substantive appeal within the required time limit.  Therefore, the RO's decisions on these matters have become final and the Board has no further jurisdiction over them.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Similarly, the Board identified the issue of a total disability rating based upon individual unemployability as having been explicitly raised by the Veteran but not yet adjudicated by the RO.  Therefore, upon remand, the RO developed, adjudicated, and then denied a total disability rating based upon individual unemployability in an April 2012 decision.  The Veteran filed a timely notice of disagreement and the RO issued a Statement of the Case the same month.  The Veteran has not yet filed a substantive appeal as to this matter, however.  Thus, the Board has no current jurisdiction over this issue either.  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for residuals of an injury to his right knee was denied on the basis that no current right knee disability was shown, in a January 1995 RO decision; the Veteran did not appeal this decision.

2.  The Veteran's claim for entitlement to service connection for a lumbar spine disability and nervous tremors was denied on the basis that no nexus between the disabilities and service was shown, in a December 1998 RO decision; the Veteran did not appeal this decision.

3.  Evidence added to the record since the January 1995 decision and the December 1998 decision is either cumulative of the evidence previously considered or irrelevant to the matters at hand, and does not raise a reasonable possibility of substantiating the claims of service connection for a right knee disability, a lumbar spine disability, and nervous tremors.  


CONCLUSIONS OF LAW

1.  The RO's January 1995 and March 1998 decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the January 1995 and March 1998 denials of service connection for a right knee disability, a lumbar spine disability, and nervous tremors is not new and material; therefore these decisions remain final and may not be reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was provided with this information in a December 2011 letter, prior to the most recent adjudication of his applications to reopen.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information in a letter dated in March 2006, immediately after the Dingess/Hartman decision was promulgated.  

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided notice as to the rationale for the prior final denial of his claims and the types of evidence which he should submit to support reopening the claims in a December 2011 letter, prior to the most recent adjudication of his applications to reopen.

We observe that the Veteran's complete service treatment records reflecting the entire sixteen and a half years of his Army service do not appear to be contained in his claims file.  Multiple attempts to obtain his complete records have been undertaken by VA.  Most recently, in April 2008, the Department of the Army certified that no further records were available at the storage facility in St. Louis to which such records would have been retired in the normal course of business.  Governing law and regulation provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the file when VA first decided the claim, VA will reconsider the claim without regard to any prior finality.  38 U.S.C.A. § 501; 38 C.F.R. § 3.156(c).  Thus, if further service records do turn up or become associated with the Veteran's claims file at any point, the claims may be reconsidered on a de novo basis.

All relevant available records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

The Veteran initially claimed service connection for residuals of an injury to his right knee in July 1994.  The RO denied the claim on the basis that no current right knee disability was shown in January 1995.  He did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran claimed service connection for a lumbar spine disability and nervous tremors in March 1998.  The RO denied both claims in December 1998 on the basis that no nexus between the disabilities and service was shown.  Again, the Veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed another claim for service connection for these three disabilities in March 2004.  The RO properly interpreted this claim as an application to reopen the previously-denied claims.  In a September 2004 decision, the RO held that the Veteran had not submitted new and material evidence sufficient to reopen the previously-denied claims.  

In support of his attempt to reopen these previously-denied claims, the Veteran has submitted copies of private medical records reflecting an on-the-job injury in 2000 and subsequent surgery.  He has also referred the VA to his VA medical treatment records.  Additionally, social security records have been obtained for review.

The newly-obtained and submitted medical records do not tend to show that the Veteran has a disability of the right knee which is related to an injury sustained during service.  No particular complaints or treatment for the right knee are reflected in the voluminous medical evidence; although the Veteran does carry a diagnosis of generalized arthritis and takes medication for control of arthritis pain.  The Veteran contends that his claim has been denied because of the absence of service treatment records.  The Board finds, however, that this contention is simply inaccurate.  The VA has accorded credibility to his statement regarding injuring his right knee when he stepped in a hole throughout this process; in the original denial and in the subsequent decision that the claim could not be reopened.  Thus, VA has acknowledged that the Veteran sustained an injury to his knee during service; rather the claim was denied because there is no evidence that injury caused lasting and permanent disability.  

In contrast to the right knee denial, the Veteran's low back (described as a "strain" in the 1998 decision) and essential tremors claims were denied on the basis that these diagnosed illnesses were not shown to be related to service in any way.  Both were initially manifested outside the one year presumptive period for chronic diseases and were not linked to service in any other way.  The new evidence of record does not change the basis for this denial.  Although the Veteran sustained a back injury requiring surgery in 2000, the medical records show that he had some pre-existing, but mostly asymptomatic spondylolisthesis in his low back.  VA records confirm that the Veteran still manifests a nondisabling tremor of some sort in his hands.  Nothing in the newly-obtained medical evidence could be interpreted as showing a link to service regarding either disability.  

In summary, nothing in the newly-obtained evidence of record serves to reopen any of the previously-denied claims, as none of the information contained therein addresses the basis for the prior denials.  The new submissions are thus cumulative of the previously-considered evidence and/or irrelevant in that they do not raise a reasonable possibility of substantiating the Veteran's claims for service connection.  No other new evidence has been submitted in support of the Veteran's attempts to reopen the previously-denied claims for entitlement to service connection for a right knee disability, a lumbar spine disability, and for nervous tremors.  When the evidence submitted is not both new and material, the inquiry ends and the claim cannot be reopened.  Thus, the claims may not be reopened and the benefits sought remain denied. 


ORDER

New and material evidence not having been presented, the previously-denied claims for entitlement to service connection for a right knee disability, a lumbar spine disability, and for nervous tremors are not reopened.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


